Citation Nr: 0032564	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  98-00 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	D. T. Pulse


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1970 to 
December 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In a prior decision in March 2000, the Board denied an 
increased rating for service connected status post fracture 
of the 4th and 5th knuckles of the right hand that is 
evaluated as 10 percent disabling.  The appellant has 
submitted additional private medical evidence pertaining to 
treatment and evaluation of the right hand subsequent to the 
Board's final decision.  Once a formal claim for compensation 
has been allowed, receipt of evidence from a private 
physician will be accepted as an informal claim for increased 
benefits when it is within the competence of the physician 
and shows the reasonable probability of entitlement to 
benefits.  38 C.F.R. § 3.157(b)(2) (2000).  The RO has not 
had an opportunity to act upon this informal claim.  The 
issue is referred to the RO in order that a formal claim 
application may be forward to the veteran for execution.  
38 C.F.R. § 3.155(a) (2000).

At the time the appellant's representative submitted 
additional evidence, she indicated that the appellant was 
awaiting a hearing on the issue currently under consideration 
by the Board.  There is no record of a hearing request, and 
the appellant was afforded a hearing before the RO as 
requested in the VA Form-9 on this issue in June 1998.  The 
Board declines to Remand the appeal for an additional 
hearing.  In reaching this decision, it must be considered 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board concludes that the appellant has not been 
prejudiced by this decision in light of the grant below of 
the full benefits sought on appeal.


FINDINGS OF FACT

1.  The appellant is not a combat veteran.

2.  Post-traumatic stress disorder has been attributed by 
competent evidence to an inservice stressor. 

3.  Photographs, as accepted by the RO, constitute 
verification of a stressor.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2000, the Board remanded the file in order to have a 
specific question answered by a doctor.  That question was 
not answered.  

The Board also requested the RO to accept or reject the 
veteran's statements that he had taken certain photographs.  
The RO determined that the statement that he had taken the 
photographs was considered credible and plausible.  The RO 
then added that there was no objective evidence supporting 
the contention that he took the photographs.  The response of 
the RO is incomprehensible.  Proof of an allegation of taking 
a photograph is the photograph.  Therefore, the issue is 
limited to whether one believes that the veteran took the 
photograph.  In one sentence, the RO states that the veteran 
is credible.  Then the RO states that there was no objective 
evidence supporting the contention that he took the 
photographs.  It is possible that the RO misused the term 
credible, because the analysis is contradictory.  Credible 
means worthy of belief; entitled to credit.  The RO 
determined that the veteran was credible and we accept that 
determination.  The photographs constitute objective 
verification of the veteran's credible statements.  

The Board shall not remand in an attempt to cure either 
defect.  Any doubt in regard to the material issues is 
resolved in favor of the veteran.

Service connection for post-traumatic stress disorder was 
denied in August 1993, October 1993, October 1994, and June 
1995.  In November 1996, the RO found that new and material 
evidence sufficient to reopen the claim for service 
connection for post-traumatic stress disorder had not been 
submitted.  The denial was appealed.  In March 2000, the 
Board found that new and material evidence had been submitted 
and granted the petition to reopen the claim for service 
connection.  The issue was remanded for the development of 
additional medical evidence.  38 C.F.R. §§ 3.156, 3.159 
(2000).  

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim.  The RO 
made reasonable efforts to obtain relevant records adequately 
identified by the appellant, in fact, all evidence identified 
by the appellant relative to this claim appears to have been 
obtained and associated with the claims folder.  The RO 
attempted to verify the appellant's stressors through contact 
with the U.S. Armed Services Center for Research of Unit 
Records.  Service medical records were obtained and 
associated with the claims folder.  VA examinations were 
conducted and an additional medical opinion was obtained in 
compliance with the Board's Remand.  A hearing was conducted 
before RO and a transcript associated with the claims folder.  
Furthermore, there is no indication from the appellant or the 
representative that there is outstanding evidence which would 
be relevant to this claim.  The Board finds that the orders 
contained in the Remand were fully complied with and we may 
now proceed with a determination of the merits of the claim.  
Stegall v. West, 11 Vet. App. 268 (1998).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2000); a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed inservice stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000); Cohen v. Brown, 10 
Vet. App. 128 (1997). 

Once the duty to assist has been met, the Board proceeds to a 
merits determination.  At this time, the Board is under an 
obligation to weigh the competent evidence of record.  The 
truth and accuracy of the evidence need not be accepted.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  The weight and 
credibility of the evidence must be assessed.  Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  However, it is 
necessary for the Board to state the reasons and bases for 
the decision and point to a medical basis to support the 
decision.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  When 
all the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Medical evidence diagnosing post-traumatic stress disorder 
in accordance with 38 C.F.R. § 4.125(a) (2000) has been 
presented.  A private examiner in January 1992 diagnosed 
post-traumatic stress disorder.  A VA examiner in May 1993 
confirmed this diagnosis, and subsequent examiners both 
private and VA have confirmed the diagnosis of post-
traumatic stress disorder.  This is competent, credible and 
unrebutted evidence that establishes the current post-
traumatic stress disorder diagnosis element of the 
appellant's claim. 

The appellant has presented medical evidence that establishes 
a link between his current symptoms and an in-service 
stressor.  In a private psychiatric evaluation conducted in 
September 1993, Dr. V. diagnosed post-traumatic stress 
disorder and described flashbacks and disturbing 
recollections of war experiences as described by the 
appellant.  In an undated housebound examination, Dr. L. 
stated that the appellant suffered from post-traumatic stress 
disorder with hallucinations and flashbacks of his 
experiences in Vietnam.  In a December 1995 report, Dr. M. 
reported a history of post-traumatic stress disorder 
resulting from service in Vietnam.  In March 1998, Dr. S. 
certified the appellant's permanent disability and stated 
that he had post-traumatic stress disorder due to service in 
Vietnam.  In May 2000, Dr. S. wrote that the appellant had 
been receiving treatment for post-traumatic stress disorder 
and that his present condition was a result of his tour of 
duty in Vietnam.  Finally, after a review of the extensive 
claims folder, a VA examiner opined in May 2000 that the 
appellant met the criteria for post-traumatic stress disorder 
and that his Vietnam experiences were sufficient to support 
the diagnosis.  No examiners have attributed post-traumatic 
stress disorder to a non-service stressor.  Accordingly, the 
Board is presented with competent, credible, and unrebutted 
evidence that links the appellant's post-traumatic stress 
disorder with inservice stressors.

The claim has hinged upon a determination of whether there is 
credible supporting evidence that the claimed inservice 
stressors occurred.  The appellant submitted statements and 
testified before the RO regarding his Vietnam experiences.  
He testified that he only served in a capacity as a cook for 
a few months.  He served as an escort to a driver who carried 
fuel to the border of Cambodia, and there was constant 
gunfire and explosions along the way.  He witnessed American 
and enemy dead and wounded and participated in the recovery 
of dead Americans.  He witnessed other trucks in his convoy 
being hit and destroyed.  He alleged that his driver was 
frequently high on heroin and drove recklessly.  On at least 
three occasions the driver struck civilians and when the 
appellant protested, the driver threatened him with physical 
harm.  The appellant submitted color photographs that 
depicted the dead and mutilated bodies of Vietnamese and 
indicated that he had taken these photographs.

These stressors are not verifiable by the service department, 
and the appellant has testified that he is unable to offer 
any more specific information that might be verifiable.  The 
report received from the U.S. Armed Services Center for 
Research of Unit Records in June 1999 indicated that his 
stressor information was unverifiable.  However, this does 
not mean that there can not be other forms of verification.

The Board holds that the appellant is not a combat veteran.  
A review of his service personnel records revealed that he 
received no awards or commendations indicative of combat 
service.  His military occupational specialty was that of a 
cook.  Accordingly, his lay testimony alone is insufficient 
to establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (2000); Cohen v. Brown, 10 
Vet. App. 128 (1997).  Thus, his inservice stressors must be 
verified.

The Board remanded the appeal in March 2000.  The RO was 
instructed to accept or reject the appellant's unsworn 
statement that he took the photos contained in the claims 
folder.  The RO was then instructed to obtain a medical 
examination and opinion to determine whether the act of 
taking the photographs sufficient to support the diagnosis of 
post-traumatic stress disorder.

In the Supplemental Statement of the Case issued by the RO in 
July 2000, the appellant's assertion that he took the 
photographs of the Vietnamese corpses contained in the claims 
folder was found credible.  In other words, the RO has made a 
finding that there is credible supporting evidence that the 
claimed inservice stressor occurred; the photographs.  The 
Board also notes that the appellant has brought forward the 
photographs themselves, and their production means we are not 
relying solely on the lay testimony of a non-combat veteran.  
The VA examiner who conducted an examination in May 2000, and 
who reviewed the claims folder, and who examined those same 
photographs, considered the photographs as taken by the 
appellant sufficiently traumatic to meet the criteria for 
establishing a post-traumatic stress disorder diagnosis.  
Thus, the Board has been presented with medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2000); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  There has been no evidence developed that 
refutes any of these findings, and so the evidence supports 
the claim.  Accordingly, service connection for post-
traumatic stress disorder is warranted.


ORDER

Service connection for post-traumatic stress disorder is 
granted.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 

